Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-19, drawn to a semiconductor device, classified in H01L 27/1446.
II. Claims 20, drawn to a method of operating a semiconductor, classified in G06N 3/0481.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case a plurality of photodetectors and circuity for summing up converted electrical current may be used for imagers.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the the product as claimed can be made by another and materially different process.  For example instead of opening a plurality of deep trenches between lightly doped  pillars, the pillars may be selectively grown in the desired pattern having the deep trench opening.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Upon election between Method on Device, the device comprises various Species structures.
At this time, no single claim is explicitly understood to be generic to all of the following disclosed patentably distinct species. 
Species 1: FIG. 3 -  a linear optical neuro-mimetic device 10b with a plurality of photodetectors 18a, 18b, 18c, 18d coupled to a single waveguide structure 16 along its length.
Species 2:  FIG. 4 -  a linear optical neuro-mimetic device 10c with a plurality of photodetectors 18a′, 18b′, 18c′, 18d′ of different lengths, each of which are coupled to a linear waveguide structure 16 along its length.  Largest length first.
Species 3:  FIG. 5 -  a linear optical neuro-mimetic device 10c with a plurality of photodetectors 18a′, 18b′, 18c′, 18d′ of different lengths, each of which are coupled to a linear waveguide structure 16 along its length.  Shortest length first.
Species 4:  FIG. 6 - an optical neuro-mimetic device 10e with alternative electrical circuitry 20a1, 20a2, 20a3, 20a4 which includes a respective transistor 25a, 25b, 25c, 25d. In this embodiment, the respective transistors 25a, 25b, 25c, 25d each have a different area (W/L). More specifically, in this embodiment, each successive transistor 25a, 25b, 25c, 25d, farther away from the light source, will have a larger area, L4>L3>L2>L1.
Species 5:  FIG. 7 - an optical neuro-mimetic device 10f with alternative electrical circuitry 20b1, 20b2, 20b3, 20b4. In addition to having different areas as noted with respect to FIG. 6, each circuitry 20b1, 20b2, 20b3, 20b4 also includes two transistors 25, 27 provided in series.
Species 6:  FIG. 8 - n optical neuro-mimetic device 10g with tunable current mirror circuitry 20c
Species 7:  FIG. 9 - an optical neuro-mimetic device 10h with couplers 22
Species 8:  FIG. 10 - an optical neuro-mimetic device 10i with ring resonators 24. 


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/18/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822